DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species XVIII in the reply filed on April 13, 2022 is acknowledged.  All claims 1-20 have been examined on the merits in this office action. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-6, 11, 13-16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fingerhut (US 9033994).
Regarding claims 1 and 15, Fingerhut discloses a bone graft material delivery system, including: a cartridge or hollow tube 20 adapted to receive bone graft material, the hollow tube having: a proximal portion; a distal portion with at least one opening (defined by the proximal end 21 or the distal end 22); and a top portion or breech area, interconnected to at least one of the proximal portion and the distal portion via a breech hinge, and configured to rotate about the breech hinge between an open position and a closed position (Fig. 3); and a plunger or means 30 (Fig. 2) configured for urging bone graft material from the proximal portion through the distal portion and outwardly through the at least one opening of the distal portion, wherein the proximal portion is securely interconnected to the distal portion along a longitudinal axis of the hollow tube, and wherein, when the breech area is in the open position, an interior volume of the proximal portion is exposed to allow for loading of bone graft material therein (Fig. 3 and cols. 2-4.  Also, see marked up Fig. 3 on page 4 of this action).
Regarding claim 2, Fingerhut discloses two openings on lateral sides of the hollow tube (Fig. 3). 
Regarding claim 4, the distal end of hollow tube 20 is at least partially closed (Fig. 3). 
Regarding claim 5, the hollow interior of the hollow tube 20 as a generally rectangular cross-section (Fig. 3).
Regarding claim 6, hollow tube 20 is generally linear or straight (Fig. 3).
Regarding claim 9, Fingerhut discloses an implant having a void or fusion cage 50 detachably coupled to the distal end of the hollow tube (Fig. 4).
Claim 10 is a product-by process claim.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on the method of its production.  If the product in the product-by-process claim is the same as or obvious from the product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
Regarding claim 11, Fingerhut discloses the top portion of the breech area to be connected to the bottom portion by a snap lock or breech lock mechanism. 
Regarding claims 13 and 19, the proximal portion comprises a vertically extending rail (vertical side wall of 20 in Fig. 3) configured to snugly mate with the breech area when the breech area is in the closed position (see marked up Fig 3 in this action).
Regarding claims 14 and 20, the distal portion comprises a knuckle and at least one of the proximal portion and the breech area comprises a cavity, wherein the knuckle mates with and snugly fits within the cavity when the breech area is in the closed position (see marked up Fig. 4 on page 4 of this action).


    PNG
    media_image1.png
    416
    681
    media_image1.png
    Greyscale


Claim(s) 1-4, 6, 11-12, 15-16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agard et al. (US 9320556).
Regarding claims 1 and 15, Agard et al. disclose a bone graft material delivery system 100, including: a hollow tube (proximal end of handle 101) adapted to receive bone graft material via a syringe 120, the hollow tube having: a proximal portion; a distal portion with at least one opening (defined at the proximal end and the distal end); and a lid or breech area, interconnected to at least one of the proximal portion and the distal portion via a breech hinge, and configured to rotate about the breech hinge between an open position and a closed position (Figs. 1, 3A and 4); and a plunger or means 121 configured for urging bone graft material from the proximal portion through the distal portion and outwardly through the at least one opening of the distal portion, wherein the proximal portion is securely interconnected to the distal portion along a longitudinal axis of the hollow tube, and wherein, when the breech area is in the open position, an interior volume of the proximal portion is exposed to allow for loading of bone graft material therein (Fig. 1 and cols. 4-9).
Regarding claim 2, Agard et al. disclose two openings on lateral sides of the hollow tube (marked up Fig. 1 below).
Regarding claim 3, plunger 121 has threads, the crests of which define teeth (Fig. 2).  
Regarding claim 4, the distal end of hollow tube 20 is at least partially closed (Fig. 4). 
Regarding claim 6, hollow tube 20 is generally linear or straight (Fig. 3).
Regarding claims 11-12 and 18, Agard et al. disclose a spring-loaded breech lock mechanism in the form of ball plungers with springs that retain the lid or breech area 130 in a closed or locked position (cols. 4-9).


    PNG
    media_image2.png
    549
    633
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the alternate, claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Agard et al. (US 9320556) in view of Kleiner (US 20170238984 A1). 
Agard et al. disclose all elements of the claimed invention except for using 3-D printing technologies including laser sintering to make the bone graft delivery system. 
Kleiner discloses the use of 3-D printing technology including direct metal laser sintering to manufacture a bone graft delivery device. 
It would have been recognized by one of ordinary skill in the art that applying the known technique of providing springs and plungers, as taught by Kleiner, for the predictable result of ease of manufacture. 

In the alternate, claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fingerhut (US 9033994) in view of Kleiner (US 20170238984 A1). 
Fingerhut discloses all elements of the claimed invention except for using 3-D printing technologies including laser sintering to construct the bone graft delivery system. 
Kleiner discloses the use of 3-D printing technology including direct metal laser sintering to manufacture a bone graft delivery device or system. 
It would have been recognized by one of ordinary skill in the art that applying the known technique of providing springs and plungers, as taught by Kleiner, for the predictable result of ease of manufacture. 

Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fingerhut (US 9033994) in view of Agard et al. (US 9320556).
Fingerhut discloses all elements of the claimed invention except for a spring-loaded breech lock mechanism.
Agard et al. teaches the use of a locking mechanism including springs that retain a lid or breech area 130 in a closed position (see Fig. 1 and col. 5, lines 36-45).
It would have been recognized by one of ordinary skill in the art that applying the known technique of providing springs and plungers, as taught by Agard et al., as the locking mechanism in the Fingerhut system would have yielded predictable results, i.e., retaining the breech area in a closed position. 




Allowable Subject Matter
Claims 7-8 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718. The examiner can normally be reached 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




June 8, 2022

/Anu Ramana/Primary Examiner, Art Unit 3775